Case 19-30083   Doc 202-1   Filed 11/06/19 Entered 11/06/19 13:29:41   Desc Exhibit
                                  A Page 1 of 5


                                 Exhibit A
  Case 19-30083      Doc 202-1      Filed 11/06/19 Entered 11/06/19 13:29:41          Desc Exhibit
                                          A Page 2 of 5

                              Moon, Wright & Houston, PLLC
                                  121 West Trade Street Suite 1950
                                       Charlotte, NC 28202


                          Ph:704-944-6560               Fax:704-944-0380


                                                                                  November 4, 2019
Ballantyne Brands, LLC
2015 Ayrsley Town Blvd.
Suite 202
Charlotte, NC 28273
                                                                     Client number            10439
Attention:   Rob Roberts, President                                          Inv #:            5632


DATE            DESCRIPTION                                      HOURS      AMOUNT        LAWYER
Oct-02-19       Email from Roberts regarding marketing               0.10       45.00          RSW
                materials (.1).
Oct-03-19       Email with Rob Roberts regarding marketing           0.30      135.00          RSW
                materials (.1); review Pearce Law fee
                application (.2).
                Review application for admin expense (.4)            0.40      112.00          DCH

                Draft MWH Fee Application.                           0.10       18.00          SLM

Oct-04-19       Conference with DCH regarding Pearce                 0.50      225.00          RSW
                professional fee application (.4); email with
                Rob Roberts regarding marketing materials
                (.1).
                Analysis re: admin application (.4);                 0.80      224.00          DCH
                Conference with RSW re: same (.4)
                Served fee application (.30)                         0.30       45.00           AM

                Draft Notice and Certificate of Service re Fee       0.20       36.00          SLM
                Application, electronically file same.
Oct-07-19       Brief conference with Liquidating Agent              0.60      270.00          RSW
                regarding claim objections (.3); analyze
                effective date issues (.3).
                Review Pearce Law application and emails             0.50      140.00          DCH
                with Pearce re: same (.5)
Oct-10-19       Email from Liquidating Agent regarding               0.10       45.00          RSW
                expense review (.1).
Invoice #:   5632                        Page 2                              November 4, 2019
       Case 19-30083    Doc 202-1       Filed 11/06/19 Entered 11/06/19 13:29:41 Desc Exhibit
                                              A Page 3 of 5
Oct-11-19      Brielfy review Walgreens and Walmart claims       0.50     140.00       DCH
               (.5)
Oct-14-19      Emails with Pearce re: admin claim (.1)           0.10      28.00       DCH

Oct-16-19      Email from DCH regarding monthly reports          0.10      45.00       RSW
               (.1).
Oct-17-19      Review BA objection to Pearce fee application     0.40     180.00       RSW
               (.1); conference with DCH regarding status of
               backup requests and approach to application
               (.3).
               Review BA's objection to Pearce application       0.40     112.00       DCH
               (.2); Emails with Pearce re: same (.2)
Oct-18-19      Review draft objection to fee application (.3);   0.60     270.00       RSW
               conference with DCH regarding same (.3).
               Conference with Barbee re: Pearce application     1.40     392.00       DCH
               and BA objection (.2); Call with BA re: same
               (.2); Draft objection to same (1.0)
Oct-21-19      Finalize Pearce objection (.1)                    0.10      28.00       DCH

               Prepared certificate of service and               0.20      30.00        AM
               electronically filed objection to compensation
               and certificate (.20)
Oct-22-19      Conference with Liquidating Agent regarding       0.40     180.00       RSW
               expense investigation (.4).
               Draft and upload MWH Fee Order.                   0.10      18.00       SLM

Oct-23-19      Call with Liquidating Agent regarding expense     0.50     225.00       RSW
               investigation (.2); related email (.1); review
               memorandum regarding same (.2).
               Update case deadlines (.1); Emails with BA        0.30      84.00       DCH
               and Pearce re: application (.1); Conference
               with RSW re: effective date (.1)
               Served fee order (.20)                            0.20      30.00        AM

Oct-24-19      Edit effective date notice (.2).                  0.20      90.00       RSW

Oct-28-19      Review emails and invoice from Pearce             1.00     450.00       RSW
               regarding fee application (.2); conference with
               DCH regarding same and related hearing
               preparation (.3); conference with Liquidating
               Agent regarding same (.5).
               Review and analyze claims filed in case, begin    2.80     784.00       DCH
Invoice #:   5632                      Page 3                              November 4, 2019
       Case 19-30083    Doc 202-1     Filed 11/06/19 Entered 11/06/19 13:29:41 Desc Exhibit
                                            A Page 4 of 5
               outlining claim objections (1.1); Review
               updated invoices from Pearce and compare to
               prior invoices, analysis of BA's objection to
               same (.6); Conference re: same with RSW (.3);
               Emails re: same with BA (.2); Email re: same
               with Pearce (.1); Analysis of privilege and
               relevance of engagement letters and trust
               ledger related to Pearce refusal to produce (.4);
               Brief conference with RSW re: same (.1)
Oct-29-19      Attend hearing on Pearce fee application (1.0);       1.40        630.00           RSW
               conference with DCH and Liquidating Agent
               regarding related issues (.4).
               Prepare for hearing on Pearce Law application         2.40        672.00           DCH
               (.8); Attend hearing (1.3); Review Pearce
               production and related preference analysis (.3)
Oct-30-19      Meeting with Liquidating Agent and BA                 1.10        495.00           RSW
               regarding expense investigation (1.1).
               Conference with trustee re: Pearce application        0.20          56.00          DCH
               and preference (.2)
                                                                          ___________
               Totals                                               18.30    $6,234.00

                                               TIME SUMMARY

                                                                  Rate            Hours           Amount
            Richard S. Wright           RSW                    $450.00              7.30         $3,285.00
            Daniel Coleman Hayes        DCH                    $280.00              9.90         $2,772.00
            Amy Murray                  AM                     $150.00              0.70           $105.00
            Shannon L. Myers            SLM                    $180.00              0.40            $72.00


DISBURSEMENTS

Sep-13-19      Meals                                                                6.50
Oct-31-19      Postage                                                            15.60
               PACER Charges                                                       25.70
               Copies                                                              79.20
                                                                            ___________
               Totals                                                           $127.00
                                                                                           ___________
               Total Fee & Disbursements                                                      $6,361.00
               Previous Balance                                                                7,472.05
               Previous Payments                                                               7,472.05
Invoice #:   5632                      Page 4                              November 4, 2019
       Case 19-30083    Doc 202-1     Filed 11/06/19 Entered 11/06/19 13:29:41 Desc Exhibit
                                            A Page 5 of 5
                                                                               ___________
               Balance Now Due                                                            $6,361.00

                       We appreciate the opportunity to serve you. Payment is due upon receipt.
